Title: To Benjamin Franklin from William Strahan, 31 December 1779
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London Decr. 31. 1779.
I am just now informed by a very intelligent Friend, on whose Judgement and Veracity I can securely depend, that Mr Adams is lately arrived in France from Boston, in his way hither, vested with full Powers from the Congress to propose Terms of Reconciliation with Great Britain; and that in this Negotiation you had no Concern.
You must know, whether there is any real Foundation for what I now tell you. If there is none, I give you this Trouble to no Purpose; but if there is, though I wish Peace, I do assure you, as ardently as any body can, I shall exceedingly regret that an Event so much wished for should take place without your Participation.
I have only to add, that if you can make me of any Use to you, or to the general Cause, on the present Occasion, you may command me in any Way you please; and be assured that any Trust you may think fit to repose in me shall be executed with the strictest Fidelity, and precisely as you shall direct and prescribe.— I hope you have known me long enough to believe, that neither my known Attachment to his Majesty’s Person and Government, nor any other Consideration whatever, could influence me to betray, in the smallest Tittle, any Confidence you may have occasion to place in me. I wish to be instrumental in doing good, but shall be particularly careful to do no Hurt.
If you think this Letter worthy of any Notice I leave it to you to settle the Manner of our Correspondence. If not, I hope you will not take in evil part this Interruption from Dear Sir Your old and affectionate humble Servant
Will: Strahan
One Person only, who has no Connexion with the Ministry, knows of my writing to you.
 Addressed: A Monsieur / Monsieur Benjamin Franklin / à / Paris